NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted April 22, 2019*
                                  Decided April 23, 2019

                                          Before

                             DIANE P. WOOD, Chief Judge

                             WILLIAM J. BAUER, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 18-3464

AKIL JACKSON,                                      Appeal from the United States District
      Plaintiff-Appellant,                         Court for the Eastern District of Wisconsin.

       v.                                          No. 17-C-1515

BLOOMFIELD POLICE DEPARTMENT,                      Lynn Adelman,
et al.,                                            Judge.
        Defendants-Appellees.

                                        ORDER

       Akil Jackson was convicted in Wisconsin of driving while intoxicated. He sued
people and municipalities involved in his conviction, seeking damages under 42 U.S.C.
§ 1983. The district judge dismissed two defendants for lack of service and dismissed
the others because either they were immune from suit or not suable parties under
§ 1983, or because Jackson failed to state a claim against them. We affirm.



       *We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-3464                                                                          Page 2

       Jackson alleges that local police, prosecutors, and a judge conspired to unjustly
convict him of drunk driving in 2013. As he tells it, he never drove drunk. Instead, he
was smoking a cigarette in his car when a police officer arrested him without probable
cause, stole money from his car, and then fabricated evidence against him. He also
alleges that the police chief hid evidence of the officer’s misdeeds, the local prosecutor
maliciously prosecuted him, and the judge made several errors during the trial.

        When Jackson failed to upend his conviction on appeal in state court, he turned
to federal court. He sued the Bloomfield Police Department, the arresting officer, the
police chief, the Walworth County District Attorney’s Office, the assistant district
attorney, the Walworth County Circuit Court, and the trial judge. The district court
dismissed the suit in stages. The assistant district attorney and the trial judge, the court
determined, were entitled to absolute prosecutorial and judicial immunity. The court
dismissed the claims against the district attorney’s office and the circuit court because
each was an arm of the state of Wisconsin and not a suable person under § 1983. (The
judge applied the same rationale to the extent that Jackson was suing the prosecutor
and judge in their official capacities.) Next, after twice warning Jackson that he must
serve the arresting officer and police chief, the court dismissed the claims against those
defendants without prejudice for lack of service. It also dismissed the claims against the
Bloomfield Police Department because it is not suable under Wisconsin law. Jackson
moved to amend his complaint to add claims against Walworth County, the Town of
Bloomfield, and the City of Elkhorn, Wisconsin (which otherwise does not seem to be
involved in this case). The court denied the motion. It ruled that the amendment would
be futile because Jackson failed to allege a culpable policy or custom in those
municipalities. See Monell v. Dep't of Soc. Servs., 436 U.S. 658 (1978). With no defendants
remaining, the court entered judgment against Jackson.

       Before reaching the merits of Jackson’s appeal, we note a threshold problem that
might have blocked this suit. Most—if not all—of Jackson’s claims for damages from his
conviction, if successful, could necessarily imply that the conviction is invalid and thus
may be barred under Heck v. Humphrey, 512 U.S. 477, 486–87 (1994). But Jackson may no
longer remain in custody under his conviction (his complaint lists a non-prison home
address), and that may explain why the defendants have not raised the defense.
See Savory v. Cannon, 912 F.3d 1030, 1035–38 (7th Cir. 2019), reh'g en banc granted, opinion
vacated (Mar. 6, 2019) (discussing whether Heck applies to persons no longer in custody).
Because Heck is not jurisdictional and can be waived, Polzin v. Gage, 636 F.3d 834, 837–38
(7th Cir. 2011), we bypass this question and proceed to the merits.
No. 18-3464                                                                           Page 3

        We review the dismissal of Jackson’s suit for failure to state a claim de novo,
taking Jackson’s allegations as true. Roberts v. City of Chicago, 817 F.3d 561, 564 (7th Cir.
2016). We begin with Jackson’s argument that the district court erred in denying his
motion to proceed with a Monell claim against the Town of Bloomfield (and the other
municipalities). “[L]eave to amend should be freely given,” but “[d]istrict courts have
broad discretion to deny [it] where … the amendment would be futile.” Tribble
v. Evangelides, 670 F.3d 753, 761 (7th Cir. 2012) (quoting Hukic v. Aurora Loan Servs.,
588 F.3d 420, 432 (7th Cir. 2009)). Under Monell, a municipality cannot be liable for the
actions of its employees unless the employees acted under a policy or custom of the
municipality. 436 U.S. at 694. Jackson never alleged that the defendants were following
a municipal policy or custom. In his brief on appeal, Jackson replies that he alleged “a
pervasive, long standing practice,” but he never describes the “practice.” “Threadbare
recitals of the elements of a cause of action, supported by mere conclusory statements,
do not suffice” to state a claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        Jackson also argues that the district court erred in dismissing the claims against
the individual defendants, but each argument fails for the reasons that the district court
gave. He contends that the assistant district attorney and trial judge should not be
immune from suit because they acted in bad faith. But there is no bad-faith exception to
absolute immunity when, as alleged here, the judge acts within the scope of judicial
authority and the prosecutor acts as an advocate. See Rehberg v. Paulk, 566 U.S. 356, 363
(2012). To the extent that Jackson attacks the judge’s actual rulings during his trial, the
attack would be jurisdictionally barred under the Rooker-Feldman doctrine. See District
of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co.,
263 U.S. 413 (1923). The district court also permissibly dismissed without prejudice
claims against the arresting officer and police chief because, despite two warnings that
service was necessary, Jackson never served them. See FED. R. CIV. P. 4(m); Cardenas
v. City of Chicago, 646 F.3d 1001, 1007 (7th Cir. 2011). Finally, Jackson argues that
Wisconsin law authorizes his suit against the Bloomfield Police Department. Whether
departments of a municipality can be sued is a question of state law, see Sow v. Fortville
Police Dep't, 636 F.3d 293, 300 (7th Cir. 2011) (citing McMillian v. Monroe Cty., 520 U.S.
781, 786 (1997)), and no Wisconsin law permits suits against departments or agencies of
a town, see WIS. STAT. § 62.13 (statute governing police departments).

       We have considered Jackson’s other arguments, and none has merit.

                                                                                 AFFIRMED